Citation Nr: 1244209	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO. 10-37 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for malaria.

2. Whether new and material evidence has been submitted to reopen a claim for service connection for a heart disability, to include hypertension, to include as secondary to malaria. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. The Veteran's claims file was subsequently transferred to the VA RO in Chicago, Illinois. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran was scheduled to testify at a hearing before a member of the Board in November 2012. In October 2012, the Veteran stated that he wished to cancel his hearing. Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (2012). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's claim for service connection for malaria was denied in October 2004. He did not appeal that decision. 

2. Evidence associated with the claims file since October 2004 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for malaria. 

3. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has malaria that began during active service or is related to an incident of service. 

4. The Veteran's claim for service connection for a heart disability was denied in September 1957. He did not appeal that decision.  

5. Evidence associated with the claims file since September 1957 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a heart disability.


CONCLUSIONS OF LAW

1. Evidence received since the October 2004 rating decision that denied service connection for malaria, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 

2. The Veteran's malaria was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

3. Evidence received since the September 1957 rating decision that denied service connection for a heart disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In October 2004, the RO denied the Veteran's claim for service connection for malaria on the basis that it was not incurred in or caused by service. He did not submit a notice of disagreement and the rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2012). The RO denied the Veteran's claim for service connection for a heart disability in September 1957. He did not submit a notice of disagreement and the rating decision became final. Id. 

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim. King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions). However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

With regard to his malaria claim, at the time of the October 2004 denial, the record consisted of STRs, VA treatment records, and private treatment records. Subsequently, duplicate copies of the private treatment records were submitted. This evidence is not new. However, in December 2008, the Veteran submitted statements from his wife and brother in law. They both stated that they knew the Veteran while he was in the military and observed that within a year of his discharge from service in October 1945, he had active malaria and was treated for it at a VA facility. His claim had been in October 2004 because the evidence did not show that the Veteran incurred malaria in service. Presuming the credibility of the lay statements, there is evidence that the Veteran was treated for malaria within one year of separation. Justus, 3 Vet. App. at 513. The lay statements constitute new and material evidence. 

Reopening of the Veteran's the claim for service connection for malaria based on the receipt of new and material evidence is therefore warranted. Shade v. Shinseki, 24 Vet. App. 110 (2011)(holding that the phrase 'raises a reasonable possibility of substantiating the claim' in applicable regulation as "enabling rather than precluding reopening").

With regard to his heart disability claim, at the time of the September 1957 denial, the record consisted of STRs and VA treatment records from 1957. Subsequently, more recent private treatment records were received, as were additional lay statements as described above. All of the evidence received after the September 1957 denial is new. A March 2010 letter from Dr. C. Y., the Veteran's private cardiologist, stated that he had sick sinus syndrome, a pacemaker, and congestive heart failure. Dr. C. Y. opined that the Veteran had "...long-standing chronic medical conditions most likely than not, related to his previous service in the second World War for which he received multiple medals; which caused a lot of stress and strain on his body for which [he] is on medical disability for his heroic service during the war."  

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. Dr. C. Y.'s March 2010 statement meets the low threshold requirement. 

New evidence raises a reasonable possibility of substantiating the claim if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical opinion. Shade v. Shinseki, 24 Vet. App. 110 (2010). Dr. C. Y.'s statement constitutes new and material evidence; the claim is reopened. 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a tropical disease subject to presumptive service connection (here, malaria) manifested itself to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Although it is currently inactive, the Veteran carries a diagnosis of malaria. Further, his STRs show that he had tropical service; he was in the Philippines from October 1944 to August 1945. Malaria is a tropical disease for the purposes of presumptive service connection. 38 C.F.R. § 3.309(b). A tropical disease may be service connected if it became manifest to a compensable degree within one year of the Veteran's separation from service in October 1945. 38 C.F.R. § 3.307(a)(4). 

The Veteran's October 1945 separation examination noted that he had "no history of malaria or syphilis." However, the STRs did not indicate whether a blood smear was performed. In December 1957, Dr. L. L., the Veteran's private physician, stated that in February 1946, the Veteran presented to him with nausea, abdominal cramping, and tenderness in the epigastric area, but without vomiting. In March 1946, the Veteran had a blood smear that revealed the presence of malaria. Dr. L. L. treated the Veteran with Atabrine and Quinine and his "general condition improved." Dr. L. L.'s statement shows that the Veteran had malaria, confirmed by a blood smear, and that it was active and producing symptoms that were relieved after treatment with two drugs. 

Malaria is evaluated under Diagnostic Code 6304. 38 C.F.R. § 4.88b. Active malaria is assigned a 100 percent evaluation. Id. The note to Diagnostic Code 6304 states that residuals of malaria are rated as liver or spleen damage. Id. In this case, Dr. L. L.'s statement confirms that the Veteran had symptomatic malaria confirmed by a blood smear in March 1946, within one year of separation of service. The Veteran served in a tropical environment, the Philippines. Presumptive service connection is warranted. 38 C.F.R. §§ 3.307, 3.309. 

Duty to Notify and Assist

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the Veteran. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).


ORDER

New and material evidence having been received, the claim for service connection for malaria is reopened.

Service connection for malaria is granted.

New and material evidence having been received, the claim for service connection for a heart disability is reopened.


REMAND

As noted above, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. 

Dr. C. Y.'s March 2010 statement indicates that the Veteran's hypertensive vascular disease, diagnosed in 1957, may be a result of his military service due to "stress and strain" on his body. However, the Board does not have sufficient medical evidence to ascertain from the evidence already of record whether his currently diagnosed heart disability related to service. Thus, a VA examination is required. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). Since the examination is already required based upon Dr. C. Y.'s statement, the examiner must also address the Veteran's assertion that his heart disability is caused by his now service connected malaria to ensure a comprehensive and adequate examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). Expedited handling is requested.)

1. Schedule the Veteran for an examination with an appropriate clinician. 

The purpose of the examination is to determine whether it is at least as likely as not that the Veteran has a heart disability, including hypertension, that had its onset or was aggravated during active service, or manifested to a compensable degree within one year of active service, or is otherwise related to any incident of service, or whether it was caused by his service connected malaria. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

1) A July 1957 VA treatment record showing a diagnosis of hypertensive cardiovascular disease.

2) A December 1957 letter from Dr. L. L. noting treatment for hypertensive cardiovascular disease. 

3) A March 2010 letter from Dr. C. Y., a cardiologist, who stated that the Veteran had many long standing medical conditions such as sick sinus syndrome and congestive heart failure as a result of service. 

c) The examiner must provide an opinion as to whether it is at least as likely as not that:

(1) the Veteran's heart disability began during active service,

(2) is related to any incident of service, 

(3) began within one year after discharge from active service in October 1945, or 

(4) is caused or aggravated by his service connected malaria. 

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

e) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. 

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


